DETAILED ACTION
	This is in response to the above application filed on 10/28/2019. Claims 110-129 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 110-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In relation to claim 110, the term “carrier” and the phrase “cannula assembly” have no support in the specification.  The term “carrier”, as defined in the specification and originally presented claims, refers to a carrier fluid and not to a structure that that is removably coupled to a chamber as claimed in independent claim 110.

With respect to the phrase “cannula assembly”, the word “assembly” is used in the specification.  However, it is used to define (1) a blade assembly, (2) a PAD assembly, (3) a scalpet assembly, (4) a scalpet array assembly, (5) a pin drive assembly, (5) an axel/handle assembly, (7) a sleeve assembly, (8) a scalpet device assembly, (9) rigid assembly, and (10) oscillating pin drive assembly.
Based on the above observations, the phrase “cannula assembly”, as disclosed in claim 110, is not supported by the specification filed on 10/28/2019.  Correction is respectfully requested.
In relation to claim 112, the term “focal lipectomy cannula” has no support in the specification.
In relation to claim 124, the length of the depth guide enabling the at least one cannula to incise skin plugs having a thickness approximately in a range of 2 millimeters to 10 millimeters has no support in the specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 111 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 111 recites only limitations already recited in claim 110 from which claim 111 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 110-118 and 123- 129 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (WO2017/192723A1).
The examiner notes that Knowlton is a publication that discloses the invention with an international publication date of 11/09/2017.  Since the examiner is unable to accurately discern the scope of the pending claims, as detailed in the section 112 rejection above, variations in the terminology used to describe the invention would have been considered obvious to an artisan skilled in the art. 
Regarding claims 110 and 111, Knowlton shows in figures 146, 43, 44, and 46, a carrier configured to removably couple to a chamber, wherein the carrier includes a drive shaft [see figure 46] configured to rotate, and an assembly configured to removably couple to the chamber and to the drive shaft, wherein the assembly includes at least one cannula configured to be rotated by the drive shaft and including a sharpened distal end forming a cylindrical scalpel configured to incise skin pixels, wherein the cannula is coupled to the chamber and configured to pass the skin pixels.  

Regarding claim 112, Knowlton discloses configuring the at least one cannula to include a focal lipectomy cannula (The at least one cannula are hollow, attachable to a vacuum source, and inserted into subdermal/subcutaneous fat, and therefore are interpreted as a focal lipectomy cannula).
	Regarding claim 113, Knowlton discloses a device wherein the chamber comprises a first end and a second end, wherein the carrier is configured to removably couple to the first end [see knowlton; figure 146, collection chamber].
	Regarding claim 114, Knowlton discloses a device wherein the cannula assembly is configured to removably couple to the second end [see figure 146; scalpets].
	Regarding claim 115, Knowlton discloses a device wherein the chamber is configured as a collection chamber to collect the skin pixels [see knowlton; page 99; description of figure 148].
	Regarding claim 116, Knowlton discloses a device wherein the cannula assembly includes a vacuum port configured to couple the at least one cannula to a vacuum source [see figure 146; vacuum port].
	Regarding claim 117, Knowlton discloses a device wherein the chamber is configured to include a vacuum fitting, wherein the vacuum fitting is removable and configured to couple the vacuum port to the vacuum source [see knowlton; figure 146; vacuum port/fitting].
	Regarding claim 118, Knowlton discloses a device wherein the vacuum is configured to pull the skin pixels into the chamber via the shaft of the at least one cannula [figure 146 illustrates that the pixels reach the chamber via the scalpets].
	Regarding claim 123, Knowlton discloses a device comprising a first end cap configured to removably couple to the second end of the chamber [see knowlton; page 87, starting in line 22].
Regarding claim 124, Knowlton discloses a device wherein the first end cap includes a depth guide configured to control a depth of penetration of the at least one cannula into tissue [see knowlton; page 87, starting in line 22].
	Knowlton fails to explicitly disclose the guide depth enabling a thickness approximately in the range of 2 mililmeters to 10 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the depth guide to enable the at least one cannula to incise skin plugs having a thickness approximately in a range of 2 millimeters to 10 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Knowlton would not operate differently with the claimed depth of penetration and since the at least one cannula is configured to penetrate down to the subcutaneous fat layer to capture the hair follicle, the device would function appropriately having the claimed depth of penetration. 
Regarding claim 125, Knowlton discloses configuring the mincing blade to removably couple to the second end [see knowlton; page 98, line 13] and replace the cannula assembly [see knowlton; page 100, lines 6-7], and configuring the chamber as a mincing chamber to mince the skin pixels [see knowlton; page 97, lines 28-29].
Regarding claim 126, Knowlton discloses a device comprising a second end cap configured to removably couple to the second end of the chamber instead of the first end [see alternative end cap; page 100, lines 2-4].
Regarding claim 127, Knowlton discloses a device wherein the second end cap includes a fitting plug [see Knowlton; page 100, lines 2-5] and configuring the fitting plug is configured to receive a syringe component [see Knowlton; page 100, lines 2-5; plug is described as a luer fitting; therefore, any medical device with a luer-type connection could be connected].
Regarding claim 128, Knowlton discloses configuring the at least one cannula to include an array of cylindrical scalpets (FIGs 44-45 show an array of scalpets), and configuring each scalpet to include a sharp first end for incising skin pixels from a target tissue site of a donor (Distal ends), a second end (Proximal ends), and a lumen provided between the first end and the second end [figure 146 illustrates that the pixels reach the chamber via a lumen in the scalpets].
Regarding claim 129, Knowlton discloses configuring the cannula assembly to include gears coupled to each of the cylindrical scalpets between the first and second ends, and configuring the gears of the scalpets to be rotated by the drive shaft to cause the cylindrical scalpets to rotate (Page 9, lines 26-29 and page 60 line 14-page 61 line 3 disclose the arrangements of the gears coupled to the scalpets to be rotated by the drive shaft, figures 45-46).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 110-118 and 123-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,103,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the device configured substantially identically to that of the claimed present invention. The wording of the claims of the present application recite “a method comprising: configuring” which does not provide any additional method of using or constructing the device apart from providing said elements for .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771